TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-
02-00347-CV



Kroger No. 240, Appellant

v.


Texas Department of Health Bureau of WIC Nutrition and Commissioner

of Health, Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. GN104006, HONORABLE PAUL DAVIS, JUDGE PRESIDING 



	By motion, appellant Kroger Number 240 announces that the parties have settled their
dispute and that appellant wishes to dismiss this appeal.  We grant the motion and dismiss this
appeal.



  
					Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   September 19, 2002
Do Not Publish